                   Case 18-12012-LSS                Doc 984        Filed 06/11/20          Page 1 of 4




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                                    Chapter 11

OPEN ROAD FILMS, LLC, et al.,1                                            Case No. 18-12012 (LSS)

                              Debtors.                                    Jointly Administered

                                                                          Re: Docket No. 980

    RESPONSE OF AMERICAN MULTI-CINEMA, INC. TO PLAN ADMINISTRATOR’S
     FIFTH (SUBSTANTIVE) OBJECTION TO CERTAIN (A) NO LIABILITY CLAIMS
                    AND (B) REDUCE AND ALLOW CLAIMS

           American Multi-Cinema, Inc. (“AMC” or “AMC Theatres”) by and through counsel, files

this Response to Plan Administrator’s Fifth (Substantive) Objection to Certain (A) No Liability

Claims and (b) Reduce and Allow Claims [Docket No. 980] (the “Objection”). In support of the

Objection, AMC states as follows:

           1.       AMC and Debtor Open Road Releasing, LLC d/b/a Global Road Entertainment

(“Open Road”) are parties to a Theatrical Marketing and Support Services Agreement

(“Agreement”) dated August 4, 2017.

           2.       Because of confidentiality provisions contained in it, a redacted copy of the

Agreement is included herewith as Exhibit 1. However, concurrently with the filing of this

Response, AMC is providing an unredacted copy of the Agreement to the Plan Administrator.

           3.       As its name implies, the Agreement calls for AMC to provide marketing and

support services to Open Road in exchange for various payments by Open Road.




1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: Open Road
    Films, LLC (4435 Del); Open Road Releasing, LLC (4736 Del); OR Productions, LLC (5873 Del); Briarcliff LLC (7304 Del);
    Open Road International LLC (4109 Del); and Empire Productions LLC (9375 Del). The Debtors’ address is 2049 Century
    Park East, 4th Floor, Los Angeles, CA 90067.


                                                              1
               Case 18-12012-LSS            Doc 984        Filed 06/11/20     Page 2 of 4




        4.      On or about December 6, 2018, AMC timely filed a proof of claim (“POC”)

(Claim No. 108) against Open Road in the amount of $759,181.78. A copy of that POC is

included herewith as Exhibit 2.

        5.      The POC’s Summary of Claim noted that the claim was made against Open Road

Releasing, LLC d/b/a Global Road Entertainment.

        6.      The Objection seeks to disallow AMC’s claim for the following reason:

        Claim has no basis in Debtors’ books and records. Supporting documents filed
        with the proof of claim indicate the agreement is with Global Road Entertainment
        LLC which is not a debtor in this case. Debtors have no liability for this claim.

[Docket No. 980-2, p. 6].

        7.      The Objection is without merit.

        8.      In approximately October 2017, Open Road and its affiliates publicly rebranded

themselves as “Global Road Entertainment.”2

        9.      Contrary to the Plan Administrator’s assertion, AMC’s invoices included with its

POC were not addressed to Global Road Entertainment LLC (emphasis added) but rather were

simply addressed to “Global Road Entertainment” which was the rebranded trade name for Open

Road and its affiliates. In other words, AMC’s invoices were addressed to the d/b/a to

accommodate the public rebranding that Open Road was attempting to effectuate.

        10.     The Plan Administrator’s assertion that the “Claim has no basis in Debtors’ books

and records” [Docket No. 980-2, p. 6] is also without merit.

        11.     Debtor Open Road Films, LLC’s bankruptcy schedules that were filed with this

Court noted a contingent and disputed claim of AMC in the amount of $694,843.78. See Docket




2
 A news article regarding the public rebranding can be found here: https://variety.com/2017/film/awards/tang-
media-partners-rebrands-global-road-entertainment-1202602536/

                                                    –2 –
                   Case 18-12012-LSS              Doc 984         Filed 06/11/20   Page 3 of 4




No. 203, p. 47, Item 3.19.3 In short, it appears that there was an internal mix-up between Open

Road Films, LLC and Open Road as to who had liability to AMC. But that internal mix-up does

not invalidate or impair AMC’s claim against Open Road.

           12.      Open Road was very much aware of the on-going business relationship between

the parties. The fact that AMC addressed its invoices to the d/b/a name of Open Road does not

void or invalidate the claim that AMC has against Open Road.

           13.      Stated differently, the Plan Administrator’s Objection is simply an effort to deny a

valid claim based on the fact that many of the underlying invoices were addressed to Open

Road’s “d/b/a” trade name of “Global Road Entertainment.” This claim denial effort should not

be allowed.

           14.      The Agreement plainly demonstrates that contractual privity existed between

Open Road and AMC.

           WHEREFORE, AMC requests that the Court enter an order (1) denying the Objection

insofar as it relates to AMC’s claim and (2) for such other and further relief as the Court deems

just and proper.

           Dated: June 11, 2020
                                                                  Respectfully submitted,

                                                                  /s/ Matthew P. Austria
                                                                  Matthew P. Austria (DE #4827)
                                                                  AUSTRIA LEGAL, LLC
                                                                  1007 North Orange Street, 4th Floor
                                                                  Wilmington, DE 19801
                                                                  Telephone: (302) 521-5197
                                                                  Facsimile: (302) 425-0232
                                                                  Email: maustria@austriallc.com

                                                                  -and-



3
    The Court may take judicial notice of this pursuant to Fed. R. Evid. 201.

                                                           –3 –
Case 18-12012-LSS   Doc 984     Filed 06/11/20    Page 4 of 4




                                HUSCH BLACKWELL LLP
                                Michael D. Fielding Admitted pro hac
                                MO #53124, KS #20562 and
                                IA #AT0013551
                                4801 Main Street, Suite 1000
                                Kansas City, Missouri 64112
                                Telephone: (816) 983-8000
                                Facsimile: (816) 983-8080
                                Email: michael.fielding@huschblackwell.com

                                Attorneys for American Multi-Cinema, Inc.
                                aka AMC Theatres




                         –4 –
